Case: 2:21-cv-01301-EAS-CMV Doc #: 13 Filed: 05/12/21 Page: 1 of 3 PAGEID #: 160




                         UNITED STATES DISTRICT COURT

                           SOUTHERN DISTRICT OF OHIO

                               COLUMBUS DIVISION

JERAD KITZLER, Individually and on Behalf )    No. 2:21-cv-01301-SDM-EPD
of All Others Similarly Situated,         )
                                          )    CLASS ACTION
                              Plaintiff,  )
                                          )    Judge Sarah D. Morrison
        vs.                               )
                                          )
ROOT, INC., et al.,                       )
                                          )
                              Defendants.
                                          )
                                          )



                       NOTICE OF VOLUNTARY DISMISSAL


MURRAY MURPHY MOUL + BASIL LLP                ROBBINS GELLER RUDMAN
JOSEPH F. MURRAY                                & DOWD LLP
1114 Dublin Road                              SAMUEL H. RUDMAN
Columbus, OH 43215                            MARY K. BLASY
Telephone: 614/488-0400                       58 South Service Road, Suite 200
                                              Melville, NY 11747
                                              Telephone: 631/367-7100

                                              ROBBINS LLP
                                              BRIAN J. ROBBINS
                                              GREGORY DEL GAIZO
                                              600 B Street, Suite 1900
                                              San Diego, CA 92101
                                              Telephone: 619/525-3990
Case: 2:21-cv-01301-EAS-CMV Doc #: 13 Filed: 05/12/21 Page: 2 of 3 PAGEID #: 161




       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

Plaintiff Jerad Kitzler, through its undersigned counsel, hereby voluntarily dismisses without

prejudice all claims against Defendants and with each party agreeing to bear its own costs.

DATED: May 12, 2021                            MURRAY MURPHY MOUL + BASIL LLP
                                               JOSEPH F. MURRAY


                                                           /s/ Joseph F. Murray
                                                       JOSEPH F. MURRAY (0063373)

                                               1114 Dublin Road
                                               Columbus, OH 43215
                                               Telephone: 614/488-0400
                                               614/488-0401 (fax)
                                               murray@mmmb.com

                                               ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
                                               SAMUEL H. RUDMAN
                                               MARY K. BLASY
                                               58 South Service Road, Suite 200
                                               Melville, NY 11747
                                               Telephone: 631/367-7100
                                               srudman@rgrdlaw.com
                                               mblasy@rgrdlaw.com

                                               ROBBINS LLP
                                               BRIAN J. ROBBINS
                                               GREGORY DEL GAIZO
                                               600 B Street, Suite 1900
                                               San Diego, CA 92101
                                               Telephone: 619/525-3990
                                               619/525-3991 (fax)
                                               brobbins@robbinsllp.com
                                               gdelgaizo@robbinsllp.com

                                               Attorneys for Plaintiff




                                              -1-
Case: 2:21-cv-01301-EAS-CMV Doc #: 13 Filed: 05/12/21 Page: 3 of 3 PAGEID #: 162




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2021, the foregoing was filed using the CM/ECF system,

which will automatically provide notice to all counsel of record.


                                                     /s/ Joseph F. Murray
                                                     Joseph F. Murray (0063373)




                                               -2-
